FILED
                                                                         United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                             Tenth Circuit

                             FOR THE TENTH CIRCUIT                               April 6, 2017
                         _________________________________
                                                                             Elisabeth A. Shumaker
                                                                                 Clerk of Court
UNITED STATES OF AMERICA,

      Plaintiff - Appellee,

v.                                                            No. 16-1429
                                                  (D.C. Nos. 1:16-CV-01381-LTB and
MICHAEL WALKER, JR.,                                    1:06-CR-00320-LTB-2)
                                                               (D. Colo.)
      Defendant - Appellant.
                      _________________________________

                             ORDER AND JUDGMENT
                         _________________________________

Before MATHESON, BACHARACH, and PHILLIPS, Circuit Judges.
                  _________________________________

       This matter comes on for consideration of the defendant’s response to this court’s

order of March 24, 2017, in which the defendant was ordered to show cause why the

district court judgment should not be summarily affirmed in light of the Supreme Court

decision in Beckles v. United States, 137 S. Ct. 886 (2017) (holding that the United States

Sentencing Guidelines, including § 4B1.2(a), are not subject to vagueness challenges

under the Due Process Clause). In response, the defendant states that “Undersigned

counsel has failed to identify any legal argument refuting that Beckles controls this case.”

Response at p.1.



       
         This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. 32.1.
Accordingly, the judgment of the district court is AFFIRMED.

The mandate shall issue forthwith.


                                     Entered for the Court
                                     Per Curiam




                                     2